Citation Nr: 1541883	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1961 to October 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, there is a Virtual VA paperless claims file that contains documents that are duplicative of those contained in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to active service.

2.  The Veteran's tinnitus is related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is related to active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Tinnitus is related to active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran contends that his current bilateral hearing loss and tinnitus disabilities began in service as a result of exposure to hazardous noise levels from pumps, steam boilers and other equipment in a ship's boiler room.  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  There must be: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, Vet. App., 2015 WL 510609 (2015). 

Service connection for certain diseases, including organic diseases of the nervous system, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board finds that the evidence of record supports a finding of service connection for hearing loss and tinnitus.  First, the Veteran has current diagnoses of bilateral hearing loss and tinnitus.  See January 2013 VA examination.  Second, there is an in-service event and noise exposure.  The Veteran contends that his current hearing loss and tinnitus began in service and are the result of excessive noise related to his duties aboard ship as a boiler room technician.  He indicated that he had recreational noise exposure while hunting but that he wore hearing protection.  The Veteran's service records show that his military occupational specialty (MOS) was a boiler room technician.  The Department of Defense's Duty Military Occupational Specialty Noise Exposure Listing indicates that his MOS involved a high probability of noise exposure.  Thus, his competent and credible reports of in-service noise exposure are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds that there are current disabilities of hearing loss and tinnitus and an in-service event.

Third, the dispositive issue is whether there is a relationship between this current hearing loss and tinnitus and in-service noise exposure.  There are conflicting medical opinions pertaining to the relationship between the Veteran's disabilities and service.  The Veteran was afforded a VA examination in January 2013.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service, but then also noted that a medical opinion could not be provided without resort to speculation.  The examiner concluded that the Veteran has mixed hearing loss in both ears, indicating a conductive component in the low frequencies which is possibly due to a medical problem.  She further explained that it is unclear what that problem might be since the Veteran's tympanometry results indicated normal middle ear status.  The examiner indicated that an ear, nose, and throat specialist would be beneficial regarding the Veteran's hearing loss.  The examiner also stated that the Veteran's hobby of hunting can cause hearing loss.  With respect to tinnitus, the Veteran reported that his tinnitus began approximately 40 years ago; he was uncertain of the cause of his tinnitus.  The VA examiner stated that the Veteran's tinnitus was unlikely due to a hearing loss during his military service.  In addition, she stated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation. 

In a September 2013 statement, a private audiologist opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus are related to his military noise exposure.  The examiner elicited a history of military noise exposure which included exposure to loud noise from pumps, steam boilers and other equipment as well as occasional noise from the flight line.  The Veteran reported that hearing protection was not provided.  The Veteran also stated that he experienced decreased hearing loss and tinnitus during service but did not report it to his supervisors at that time.  Post-service, the Veteran was a truck driver and worked for a canteen company.  He reported minimal occupational noise exposure and denied recreational noise exposure.  The private audiologist reviewed the Veteran's claims folder, including service treatment records, and noted that the entrance and separation examination audiograms were administered using the whisper voice test.  The audiologist explained that the whispered voice test does not accurately assess high frequency hearing sensitivity and can neither prove nor disprove normal hearing.  The audiologist also reviewed the results of the January 2013 VA examination.  She stated that it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  Moreover, the audiologist referred to the determination from the American College of Occupation and Environmental Medicine that noise exposure without hearing protection, as in this case, can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus.  With respect to tinnitus, the audiologist observed that medical treatise indicate that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  The audiologist stated that in this case, the Veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss, specifically, in-service noise exposure. 

The Board has assigned significant probative value and weight to the private audiologist's opinion.  The private audiologist provided a positive nexus opinion based on a review of the claims file and provided supporting explanation, including the pattern of the hearing loss, the in-service and post-service noise exposure and audiograms, and the Veteran's competent reports of onset of hearing loss and tinnitus.  See Nieves-Rodriguez, 22 Vet. App. at 304; Reonal, 5 Vet. App. at 460-61  

The Board does not assign any probative value to the VA examiner's opinions as they are speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999).  However, the private examiner provided an opinion based upon knowledge of the relevant facts, pertinent medical treatise, and review of the medical evidence.  Accordingly, the criteria for service connection are met.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


